Berry, J.
Under section 43, chapter 94, Gen. St. 1878, defendant was indicted for making an assault (being armed with a dangerous weapon) upon one Hall with intent to do him great bodily harm. The testimony shows that he pointed a loaded pistol at Hall, saying, “I want you to get right out of this yard, or I’ll kill you.” There is no evidence tending to make out any justification or legal excuse for this conduct, nor that defendant had even any right to order Hall off the premises. It also appears that defendant discharged his pistol at Hall, shooting him in the hip. That, in these circumstances, the defendant was guilty of the assault charged is clear. 2 Bish. Crim. *26Law, § 23; Crow v. State, 41 Tex. 468; State v. Taylor, 20 Kan. 643.
The instructions to the jury requested by defendant were properly refused, as irrelevant to the evidence, and to the charge contained in the indictment. The offence charged and proved was an assault; and, as respects that, there was, upon the evidence, no opening for the application of any doctrine of self-defence.
The court, in substance, instructed the jury, among other things, that a man has no right to commit an assault with intent to do great bodily harm to another, for a wrong that he has not reasonable ground to believe to be dangerous to himself. There was certainly no error in this. State v. Shippey, 10 Minn. 178, (223;) May, Crim. Law, § 143.
The judgment is affirmed, and the sentence directed to be executed.